DETAILED ACTION

Acknowledgements
Applicant’s response filed May 10, 2021 is acknowledged.
Claims 1-8, 12-17, and 21-24 are pending in the application.
Claims 1-8, 12-17, and 21-24 are examined below.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks Applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed 

Priority
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/321,094 (including any material incorporated by reference), fails to provide adequate support in the manner required by 35 U.S.C. § 112 for one or more claims of this application. The above-listed application fails to provide support for the limitations discussed below in the 112(a) new matter rejections.
For the above reasons, the claims affected and their dependents are being compared to the prior art based on a filing date of April 11, 2017 (the filing date of the 

Drawings
The drawings filed on April 11, 2017 and September 20, 2019 are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the merchant … displays the data of the valid payment device” (claims 7 and 21) and “wherein the portion of the data comprises expiration data of the payment device” (claims 8 and 22) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 17 are objected to because of the following informalities: where Applicant recites “the token data tag structure”, it appears that Applicant intends to recite – the unified token data tag structure -- or similar.  For the purpose of comparison with the prior art, the Examiner is taking it as such.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-17, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant points to [0038], [0095], and Fig. 3 as supporting the amendments of May 18, 2020 and May 10, 2021, however, there does not appear to be written description in this portion of the specification or elsewhere for at least the following 
a.	“receiving a single request from the merchant for one of the plurality of fields; providing, by the token requestor, at least one of the plurality of data fields” (claim 1. Note that there is some support at [0095], but this does not appear to be described as occurring together with the other elements in the claims),
b.	“a token server configured to … receive a single request from the merchant for one of the plurality of fields; provide at least one of the plurality of data fields to the purchase payment page of the merchant” (claim 12).
Therefore, claims 1 and 12 and their dependent claims are rejected as introducing new matter.
Claim 1 recites a generic data structure and algorithm for creating that structure defined by its intended result: “creating … a unified token data tag structure for storing the encrypted data of the payment device in a plurality of data fields arranged in a consistent order.” This limitation is generic in that it encompasses every data structure “for storing the encrypted data of the payment device in a plurality of data fields arranged in a consistent order” and every mechanism for creating such structures. However, the disclosure in the specification includes only potential items to store in the structure and that it would be “known and standard” ([0036] – [0037]). The potential data structures and mechanisms for creating them are black boxes lacking description. Further, the specification fails to disclose structural features common to the members of the genus so that one of skill in the art could visualize or recognize the members of the genus. Therefore, the specification does not describe the genus of data structures and mechanisms for creating them in full, clear, concise, and exact terms such that a skilled 
Claim 12 contains language similar to the recitation in claim 1 discussed in the immediately preceding paragraph, and claim 12 is rejected for reasons similar to those discussed above.

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 12-17, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, Applicant’s recitation “creating, by the token requestor, a unified token data tag structure for storing the encrypted data of the payment device, wherein the unified token data tag structure stores the encrypted data of the payment device in a plurality of data fields arranged in a consistent order” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear whether creation of a data structure capable of storing data is required, or whether creation of a data structure actively storing the data is required. On one hand the claim literally reads “for storing the encrypted data,” which indicates only the 
Claim 12 contains language similar to the recitation in claim 1 discussed in the immediately preceding paragraph, and claim 12 is rejected for reasons similar to those discussed above.

Response to Amendments and Arguments
Regarding the denial of priority to the filing date of provisional application 62/321,094, Applicant’s arguments are incomplete, as they lack any specificity as to where support can be found for the claim recitations in question. As they amount to a mere allegation of support, these arguments are unpersuasive, and the denial of priority is maintained.
The objection to the abstract is withdrawn in response to Applicant’s amendment.
The drawing objection has been modified in response to Applicant’s amendment.
The objections to claims 12 and 18 are mooted by Applicant’s deletion of the claim language in question.
Regarding the 112(a) rejection of claims 1 and 12 due to the recitations “receiving a single request from the merchant for one of the plurality of fields; in 
The 112(a) rejection due to the recitation “a token server is configured to validate a first toke[n] tag and a second token tag from a token requester, said first token tag and the second token tag being present on a purchase payment page of the token requester” is withdrawn in response to Applicant’s amendment.
The 112(a) rejections of the claims due to the recitations “identifying a first token tag and a second token tag on a purchase payment page of a merchant, said purchase payment page being presented to a user,” etc. have been withdrawn in response to Applicant’s amendment.
Regarding the 112(a) rejection due to the recitation “creating … a unified token data tag structure for storing the encrypted data of the payment in a plurality of data fields arranged in a consistent order,” Applicant expounds on the benefits of a 
Applicant’s amendment obviates the 112(b) rejections of the previous Office action, however, note the new rejection above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References considered pertinent to Applicant’s disclosure are listed on form PTO-892. All references listed on form PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).